Citation Nr: 1647744	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder, also claimed as depression, memory loss, and insomnia.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to July 1972 and from February 2003 to December 2003, with additional service in the Puerto Rico National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

Prior to adjudicating the Veteran's claims, additional development is required.

In July 2015, the RO sent the Veteran a letter stating that his service treatment records from his first period of active duty service, dated February 1972 to July 1972, were unavailable.  The letter indicated that the RO had requested these records from the Puerto Rico National Guard and the Records Management Center and received negative responses from both sources, and therefore determined those records could not be located and that further efforts to obtain them would be futile.  The Board disagrees that further attempts to obtain these records would be futile and finds that a remand is required for the RO to contact the National Personnel Records Center (NPRC) to request these outstanding records.

Additionally, the Veteran's active duty personnel records have not been obtained.  The evidence of record contains a recommendation for an award for the Veteran's service in Kuwait from February 2003 to July 2003 for, among other things, performing guard duty "during the crossing of all four dangerous choke points on the MSC Tessel Faust," and participating as part of an emergency response team during a possible enemy attack.  It appears this document was submitted by the Veteran himself.  The Veteran's active duty service personnel records may contain additional information regarding the circumstances of his service, which may be relevant to his claim for service connection for a psychiatric disorder.  Therefore, these records must be requested from the appropriate records repositories on remand.

Moreover, VA treatment records reflect a diagnosis of adjustment disorder with anxious mood.  The record also contains a January 2013 letter from a private psychologist, R. R., M.D., which shows diagnoses of major depressive disorder, posttraumatic stress disorder, and generalized anxiety disorder.  In that letter, Dr. R. R. indicated that the Veteran's emotional condition was related to traumatic events while serving on active duty.  This opinion, however, does not contain a rationale and is not adequate for the purpose of granting service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary medical opinions").  The Veteran has not been afforded a VA examination with respect to his claim for service connection for a psychiatric disorder and, based on the foregoing evidence of record, the Board finds that VA has a duty to provide him with an examination to determine the etiology of any psychiatric disorders diagnosed during the period of the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

In addition to the Veteran's two periods of honorable active duty service, he also served in the Puerto Rico National Guard for over thirty years.  His National Guard military personnel records are not associated with the evidence of record and have not been requested.  These records are pertinent because they may contain information regarding the specific dates that the Veteran's service was characterized as active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  In addition to disabilities resulting from active duty service, service connection may also be established for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from an injury incurred in or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  Accordingly, these records must be requested on remand.

With regard to the Veteran's claim for service connection for hypertension, he was afforded an April 2012 VA examination to determine if his diagnosed hypertension, which was found to have preexisted his second period of active service, was permanently aggravated during that period of service.  If the Veteran's National Guard personnel records are received on remand, and if they contain information detailing the dates of his ACDUTRA service, an additional medical opinion must be obtained to determine whether his hypertension began in or was aggravated by any period of ACDUTRA service.

With regard to the Veteran's claim for service connection for headaches, the evidence of record contains a January 2013 private opinion from Dr. R. R., which opines that the Veteran's headaches were caused by Anthrax shots he received in service.  This opinion, however, does not contain a rationale and is not adequate for the purpose of granting service connection.  See Stefl, 21 Vet. App. at 124.  However, given that the evidence of record reflects that the Veteran did receive the Anthrax vaccination on a number of occasions during his active service, and given his current diagnosis of headaches, the Board finds this evidence triggers VA's duty to provide the Veteran with a VA examination and to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 84.

Additionally, in support of his claims, the Veteran submitted a March 2015 letter from the Social Security Administration (SSA), which reflects that he is entitled to monthly disability benefits beginning December 2012.  The Veteran's SSA disability records are not associated with the evidence of record and must be also requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from April 2012 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from April 2012 to the present.

The RO or AMC should also contact all appropriate records repositories to request:

* personnel records from both periods of the Veteran's active service;

* personnel records from the Veteran's National Guard service; 

* active service treatment records for the period dated February 1972 to July 1972; and

* Social Security Administration disability records.

The Veteran's active service treatment records for the period of service from February 1972 to July 1972 must be specifically requested from the NPRC.

The RO or AMC must also make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO or AMC that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2016).  If the RO or AMC concludes that the records do not exist or that further attempts to obtain them would be futile, the RO or AMC must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016).

2.  If the Veteran's personnel records are received, the RO or AMC should prepare a list of the Veteran's dates of ACDUTRA and INACDUTRA service.

3.  Then, if and only if, the Veteran's military personnel records contain information regarding the dates his service was characterized as ACDUTRA, an additional medical opinion from a qualified medical professional must be obtained regarding the etiology of the Veteran's hypertension.  The medical professional must be provided with and review the dates of the Veteran's ACDUTRA service, as well as all pertinent evidence of record.

Thereafter, the medical professional is requested to provide the following opinion:

Whether there is a 50 percent or better probability that the Veteran's hypertension began in, is etiologically related to, or was permanently worsened by any period ACDUTRA.

The rationale for all opinions expressed must be provided.  If the medical professional is unable to provide any required opinion, he or she should explain why.

4.  Next, arrange for the Veteran to be scheduled for a VA examination with a physician with sufficient expertise to determine the etiology of his headaches.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Thereafter, the examiner is requested to provide the following opinion:

Whether there is a 50 percent or better probability that the Veteran's headaches began in or are etiologically related to either period of his active duty service, to include as due to receiving the Anthrax vaccination.

If, and only if, the Veteran's military personnel records are received and contain information regarding the dates his service was characterized as ACDUTRA or INACDUTRA, the examiner must be provided with those dates and is also requested to provide the following opinion:

Whether there is a 50 percent or better probability that the Veteran's headaches began in, are etiologically related to, or were permanently worsened by any period ACDUTRA, or whether they are due to an injury incurred in or aggravated during a period of INACDUTRA.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  Arrange for the Veteran to be scheduled for a VA psychiatric examination with a physician with sufficient expertise to determine the etiology of all psychiatric disorders diagnosed during the period of the claim (from August 2011 to the present).  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Thereafter, with regard to each psychiatric disorder diagnosed during the period of the claim, the examiner is requested to provide the following opinion:

Whether there is a 50 percent or better probability that the psychiatric disorder began in or is etiologically related to either period of the Veteran's active duty service.

If, and only if, the Veteran's military personnel records are received and contain information regarding the dates his service was characterized as ACDUTRA or INACDUTRA, the examiner must be provided with those dates and is also requested to provide the following opinion:

Whether there is a 50 percent or better probability that any diagnosed psychiatric disorder began in, is etiologically related to, or was permanently worsened by any period ACDUTRA, or whether any diagnosed psychiatric disorder is due to an injury incurred in or aggravated during a period of INACDUTRA.

The examiner must specifically address ALL diagnosed psychiatric disorders present during the period of the claim (from August 2011 to the present).

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  The RO or the AMC should also undertake any other development it deems to be necessary, to include, if warranted, providing the Veteran with an examination in connection with his claim for service connection for chronic fatigue syndrome.

7.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

8.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

